Citation Nr: 0917385	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1980 to December 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision of the Department of 
Veterans Affairs (VA) Vocational and Rehabilitation 
Counseling Division (VR&C) in Denver, Colorado, which denied 
the Veteran's application for Vocational Rehabilitation and 
Employment services.  An administrative review, conducted in 
November 2003, confirmed the denial of the Veteran's claim 
for vocational rehabilitation training, and the Veteran 
perfected a timely appeal of that determination to the Board. 

In July 2005, the Veteran appeared at the Denver Regional 
Office (RO) and testified at a video conference hearing that 
was conducted by a Veterans Law Judge sitting in Washington, 
D.C.  A transcript of that hearing has been associated with 
the claims file.  

In a decision in September 2006, the Board denied the claim 
of entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in December 2007, the Court granted the Joint 
Motion For Remand filed by the VA Secretary and the Veteran, 
vacated the Board's decision, and remanded the case to the 
Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Joint Motion.  

The case was then returned to the Board for further 
consideration.  In a December 2008 letter, the Board advised 
the Veteran that the Veterans Law Judge who had conducted the 
July 2005 hearing was no longer employed by the Board.  He 
was given an opportunity to appear for another hearing before 
a Veterans Law Judge who would decide his claim, but in a 
response received in December 2008 the Veteran indicated that 
he did not desire a hearing and requested that his case be 
considered based on the evidence of record.  


FINDINGS OF FACT

1.  Service connection is currently in effect for sleep 
apnea, evaluated as 50 percent disabling; Meniere's syndrome 
with tinnitus and hearing loss, evaluated as 30 percent 
disabling; dermatitis, evaluated as 10 percent disabling; and 
residuals, fracture of the left foot, evaluated as 0 percent 
disabling; a combined disability evaluation of 70 percent has 
been in effect since January 1, 2001.  

2.  The Veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests; and 
as the effects of an employability impairment have been 
overcome, he does not have an employment handicap.  


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits, under Chapter 31 of Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.51 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the notice and duty to assist 
provisions of the VCAA are relevant to Chapter 51 of Title 38 
of the United States Code, and do not apply in vocational 
rehabilitation benefits which are governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).   

In any case, the Veteran received a copy of the decision 
denying his claim, and a statement of the case showing the 
evidence considered and the reasons why the claim remained 
denied.  The RO has obtained relevant VA records and 
information regarding the Veteran's employment status.  The 
Veteran testified at a hearing at the RO in July 2005.  
Accordingly, that Board finds that all relevant evidence 
necessary for the equitable disposition of the appeal has 
been obtained.

II. Factual Background

The Veteran was discharged from active duty in December 2000.  
The Veteran's claim for service connection (VA Form 21-526) 
was received in January 2001.  In a February 2002 rating 
decision, the RO granted service connection for sleep apnea, 
evaluated as 50 percent disabling; Meniere's syndrome with 
tinnitus and hearing loss, evaluated as 30 percent disabling; 
dermatitis, evaluated as 10 percent disabling; and residuals, 
fracture of the left foot, evaluated as 0 percent disabling.  
The combined disability evaluation for these disorders is 70 
percent, effective January 1, 2001.  

In December 2002, the Veteran filed an Application for 
Vocational Rehabilitation (VA Form 28-1900), on which he 
indicated that he was currently employed full time with 
Hewlett-Packard.  He indicated that in his position he 
provided telephone support to customers by directing them to 
specialists.  He also stated that he was seeking VR services 
because he wanted to obtain a bachelor's degree in order to 
ensure his ability to obtain and maintain a position.  

In March 2003, the Veteran completed a VA Form 28-1902, 
"Counseling Record-Personal Information," and filed other 
materials in support of his claim of entitlement to 
vocational rehabilitation training.  On the Counseling 
Record, he reported that he wished to obtain a higher degree 
in computer technologies.  He also indicated that he had 
attended the University of Maryland, Prince Sultan, Saudi 
Arabia, in February 1999, taking some Microsoft classes.  
Submitted in support of the application was a copy of a 
school transcript, which showed that an Aerospace Management 
Certificate was issued in January 1992.  The transcript also 
noted that the Veteran was awarded an Associate Degree in 
July 1994.  

Also submitted in support of the Veteran's claim was a 
statement from the Veteran's supervisor at Hewlett-Packard, 
C.B., dated in March 2003, indicating that the Veteran worked 
in the capacity of a Technical Account Manager, wherein he 
received customer calls and routed them to technical experts 
appropriate for the issue or outage.  C.B. noted that the 
Veteran's position demanded a great deal of technical 
expertise and that the more technical expertise a Technical 
Account Manager had, the better equipped he or she was for 
the day-to-day responsibilities of the job.  C.B. further 
stated that the Veteran's job security and prospects for 
promotion within the industry would be greatly enhanced by a 
formal education and degree in a technical area.  C.B. 
explained that the Veteran's current position was by no means 
secure, and that he would be wise to complete his education 
to better ensure his continued employment at Hewlett-Packard 
company and his future prospects for meaningful work.  

In a Counseling Record-Narrative Report (VA Form 28-1902b), 
dated in March 2003, the VR&C counseling psychologist noted 
that the Veteran was working full-time as a Technical Account 
Manager for Hewlett-Packard, earning $63,300 per year, or 
$5,275 per month.  It was noted that the Veteran qualified 
for that technical position soon after his military discharge 
in January 2001, and that he had maintained that position for 
over two years.  The Veteran indicated that he used only one 
sick-day per month.  The counseling psychologist noted that 
the Veteran's medical condition was currently stable and that 
he took medications as needed for sleep apnea and 
hypertension.  The counseling psychologist noted that the 
Veteran learned several languages at the Army's Monterey 
Language School, and that he had received on-and-off training 
in Microsoft computer courses in the Air Force and at the 
University of Maryland.  He had earned a certificate in 
Aerospace Management.  He graduated with above-average 
progress with an Associate degree in Intelligence Collection 
for the Community College of the Air Force in 1994.  It was 
further noted that his training included NCO leadership, USAF 
specialty internship, and OJT and staff development.  The 
Veteran indicated that he wanted to go back to school to 
hedge against job loss; he stated that job loss was not 
threatened, but the industry was slowing down.  

The report noted that the Veteran complained of excessive 
computer use and eye strain at work, but also indicated that 
his disabilities were well-controlled with diet and exercise.  
The counseling psychologist further noted that the Veteran 
had a combined rating of 70 percent for his multiple service-
connected disabilities, which included sleep apnea and 
Meniere's syndrome, which adversely affected his balance.  It 
was noted that the Veteran used a breathing machine and 
thereby obtained good rest.  His skin condition was 
maintained and his hypertension was controlled.  He also 
indicated that he could receive accommodation from his 
employer if asked.  The counseling psychologist noted that 
the Veteran's impairment consisted of physical restrictions 
in prolonged computer and telephone use and stress causing 
headaches; however, he determined that the Veteran had 
adjusted to and had overcome his impairment by stable and 
continuing employment.  Therefore, it was determined that he 
had well-developed skills and a pattern of abilities in 
computer subjects during the evaluation; his service-
connected disabilities formed "a substantial part of the 
impairment."  The VR&C counseling psychologist stated that 
an employment handicap could not be justified under 38 C.F.R. 
§ 21.51.  

Of record is a medical statement from Dr. DK, dated in April 
2003, indicating that the Veteran suffered from Meniere's 
disease, which was a chronic and relapsing form of vertigo, 
which may to an extent be controlled, but could not be cured.  
Dr. DK noted that progression of the disease was 
characterized by episodes of severe dizziness which may be 
aggravated by movement and was associated with progressive 
hearing loss.  He further noted that some people with 
Meniere's disease become totally deaf.  Dr. DK advised the 
Veteran, in considering future employment, to focus on 
careers that emphasized thought and did not rely on auditory 
or verbal skills.  

At his July 2005 hearing, the Veteran testified that the 
disability that predominantly affected his ability to 
maintain employment was the Meniere's syndrome and tinnitus.  
He indicated that he only received a diagnosis of Meniere's 
disease shortly before he began working.  He related that he 
worked from home on a computer anywhere from 8 to 10 hours a 
day and that his position consisted of trouble shooting for 
local IT customers for Hewlett-Packard Company.  The Veteran 
noted that his job was very stressful.  He reported that his 
treatment included exercise, diet, and medications, and that 
he was currently taking two different medications for 
Meniere's disease.  He also reported that he was unable to 
consume caffeine and alcohol, and that he was on a strict 
exercise regimen.  He indicated that he experienced severe 
acute attacks of Meniere's approximately every six months, 
and explained that his hypertension was a big trigger of his 
Meniere's disease.  The Veteran stated that he was referred 
to an ear specialist who told him that people with Meniere's 
disease should not do high stress work.  He testified that 
his condition was progressively getting worse, noting that 
when he had an attack, he did not recover as fully as he 
previously had.  He also testified that the sleep apnea and 
Meniere's disease were interrelated, that is, when a person 
failed to get a full night's sleep, he or she became more 
susceptible to a weakened state.  It was argued that the 
Veteran's total disability picture impaired his ability to 
maintain his stamina and, in turn, he had difficulty 
maintaining employment.  The Veteran indicated that he needed 
to obtain a job that was more flexible and self-directive, 
but without the high stress.  

In August 2005, a statement from Dr. CS, dated in July 2005, 
was received, indicating that the Veteran had been diagnosed 
with Meniere's disease, which was a chronic, relapsing 
condition that caused vertigo, pressure in the ear, hearing 
loss, fluctuation, and tinnitus.  Dr. CS noted that, in the 
Veteran's current work environment as a technical support 
engineer, there was excessive stress in day-to-day activities 
to maintain satisfactory or even superior job performance.  
Dr. CS reported that the Veteran had experienced an increase 
in the level and severity of the attacks of Meniere's 
disease, which was brought on by the level of stress and 
activity of his job, and that as such, it was becoming more 
difficult to maintain the level of productivity and 
effectiveness in his job without suffering increasingly 
frequent and severe Meniere's attacks.  Dr. CS believed that 
the Veteran should pursue a different lifestyle and job, that 
is, one that would have a reduced amount of day-to-day 
stress, thereby making his performance easier to obtain 
without increasing the effects of his Meniere's disease.  Dr. 
CS opined that the Veteran's current job description 
definitely had an adverse effect on his Meniere's disease.  

III. Legal Criteria

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2008).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if the veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2008).

An employment handicap is "an impairment, resulting in 
substantial part from a [service-connected disability rated 
at 20 percent or more], of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes, and interests."  38 U.S.C.A. 
§ 3101(1) (West 2002).

To establish that an individual has an employment handicap, 
each of the following conditions must be met:  (a) the 
individual has a vocational impairment; (b) the effects of 
the employability impairment have not been overcome; and (c) 
service- connected disabilities must contribute in 
substantial part to the overall vocational impairment.  38 
C.F.R. § 21.51 (2008).  

Vocational impairment is an impairment of the ability to 
prepare for, obtain, or keep employment in an occupation 
consistent with an individual's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(a) (2008).  The effects of a 
vocational impairment are overcome through employment in, or 
qualifying for employment in, an occupation consistent with 
the individual's abilities, aptitudes, or interests.  38 
C.F.R. § 21.51(b) (2008).  Service-connected disabilities 
must have an identifiable, measurable, or observable 
causative effect on the overall vocational impairment, but 
need not be the sole or primary cause of the employment 
handicap.  38 C.F.R. § 21.51(c)(1) (2008).

When determining the individual's overall vocational 
impairment, the counseling psychologist or vocational 
rehabilitation counselor will consider the factors identified 
in 38 C.F.R. § 21.50(c).  38 C.F.R. § 21.51(c)(2) (2008).  

The factors of 38 C.F.R. § 21.50(c) (2008) consist of the 
following:  (1) the handicapping effects of the individual's 
service-connected and nonservice-connected disabilities on 
employability and on independence in daily living; (2) the 
individual's physical and mental capabilities that may affect 
employability and ability to function independently in daily 
living activities in family and community; (3) the impact of 
the individual's identified vocational impairments on the 
individual's ability to prepare for, obtain, and keep 
suitable employment; (4) the individual's abilities, 
aptitudes, and interests; (5) the individual's personal 
history and current circumstances (including educational and 
training achievements, employment record, developmental and 
related vocationally significant factors, and family and 
community adjustment); and (6) other factors that may affect 
the individual's employability.  

During the period considered in this appeal, the regulations 
pertaining to initial evaluations of individuals who apply 
for vocational rehabilitation and employment benefits were 
revised, effective April 25, 2007.  See 72 Fed. Reg. 14,041-
43 (Mar. 26, 2007).  This was accomplished because the United 
States Court of Appeals for Veterans Claims (Court) in 
Davenport v. Brown, 7 Vet. App. 476 (1995), invalidated, in 
part, the provision of 38 C.F.R. § 21.51.  The Court 
specifically struck down the provisions of 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii), and (f)(2), which required a 
causal nexus between a veteran's service-connected disability 
and his employment handicap, utilizing such language as the 
service-connected disability must "materially contribute" 
to the impairment to employment.  The Court in Davenport held 
that consideration must be given to all of a veteran's 
disabilities, both service-connected and nonservice-
connected, in making a determination as to whether an 
employment handicap exists.  

Subsequent to the Davenport decision, however, Congress 
enacted the Veterans' Benefits Improvements Act of 1996, Pub. 
L. No. 104-275, § 101, 110 Stat. 3323 (Oct. 9, 1996), which 
in part redefined the term "employment handicap".  The 
statute essentially reestablished the requirement that a 
veteran's service-connected disabilities must contribute "in 
substantial part" to the employment handicap, with respect 
to applications received on or after the date of enactment in 
order to be entitled to Chapter 31 benefits.  Legislative 
history indicates that the current pertinent regulations, as 
cited above, were promulgated with the intent to reflect the 
statutory language, but that they are essentially 
nonsubstantive changes.  For example, the phrase "resulting 
in substantial part" in the statutory definition of 
"employment handicap" has the same meaning that "material 
contribution" had in the old regulation of 38 C.F.R. 
§ 21.51(c)(2) (2006).  See 71 Fed. Reg. 50,872-73 (2006).  

IV. Analysis

The Veteran meets the service-connected disability criteria 
for establishing basic entitlement to vocational 
rehabilitation training, that is, he has service-connected 
disabilities rated more than 20 percent.  See 38 U.S.C.A. § 
3102; 38 C.F.R. § 21.40.  As previously indicated, his 
service-connected disabilities have a combined rating of 70 
percent.  However, to establish basic entitlement to 
vocational rehabilitation the Veteran must also show the need 
for vocational rehabilitation due to an employment handicap.  
See 38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.40(b).  It is 
this requirement that he does not satisfy, for the reasons 
that follow.  

The evidence reasonably shows both that the Veteran has a 
vocational impairment and that his service-connected 
disabilities contribute substantially to such impairment.  He 
has overall vocational impairment due to physical 
disabilities, which include service-connected sleep apnea, 
Meniere's syndrome with tinnitus and hearing loss, 
dermatitis, and residuals of a left foot fracture.  These 
disabilities - some more so than others - interfere with his 
job that appears reliant upon auditory and verbal skills.  
For example, lack of sleep, balance problems, and hearing 
difficulty have an impact on him and his use of a computer 
and telephone during the course of his work.  Further, in 
March 2003, the VR&C counselor found that the Veteran had an 
impairment of employability, which was due in "substantial 
part" to service-connected disability.  Consequently, two of 
the three criteria for establishing an employment handicap 
are met.  See 38 C.F.R. § 21.51(a),(c). 

To establish that he has an "employment handicap," however, 
the Veteran must also show that he meets the third criterion, 
that is, that the effects of his vocational impairment have 
not been overcome.  38 C.F.R. § 21.51(b).  Based on the 
evidence of record, the Board finds that this criterion is 
not met.  In this case and throughout the appeal, the Veteran 
has been employed as a Technical Account Manager, a 
responsible job, for which he is compensated with a salary of 
$63,300.00 per year.  In his counseling record-narrative 
report, dated in March 2003, the VR&C counseling psychologist 
noted the Veteran's report that he used only one sick-day per 
month.  The counselor determined that the Veteran had 
overcome the effects of his impairment of employability and 
did not have an employment handicap.  This determination was 
based, in part, on the Veteran's documented physical 
limitations, his employment history and experience, his 
educational achievement, and his current, stable employment 
in a position that was consistent with his interests, 
aptitude and abilities.  

Moreover, the Veteran does not report that his service-
connected disabilities currently compromise his ability to 
perform his position.  Instead, he maintains that it could do 
so in the future.  With regard to the Veteran's concern that 
he would not be able to continue being employed in this 
position in the future, the Board notes that he is currently 
working and that his service-connected disabilities do not 
preclude his ability to do so.  Moreover, the Board cannot 
speculate as to what might occur in the future, and instead 
must adjudicate the Veteran's appeal based on the current 
record.  

It is noted that this appeal originated prior to the 
regulation amendments effective in 2007.  Whether the old 
version of the regulations that have not been invalidated by 
the Court, or the revised version of the regulations are 
applied, the claim must still be denied under the Court's 
holding in Davenport, as no employment handicap was found and 
the Veteran's counselor noted that he has overcome his 
impairment to employability by stable and continuing 
employment.  The VR&C counselor concluded that an employment 
handicap could not be justified under 38 C.F.R. § 21.51.  
While several provisions under 38 C.F.R. § 21.51 were struck 
down by the Court in Davenport, a part of the old regulation 
that was not struck down by the Court is 38 C.F.R. § 
21.51(f)(2)(iii), which stated that an employment handicap 
does not exist when the veteran has overcome the effects of 
the impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  Thus, to the extent that the VR&C counselor's 
decision is based on 38 C.F.R. § 21.51(f)(2)(iii), it may not 
be said that his finding of no employment handicap is rooted 
in an invalidated regulation.  

Regarding Chapter 31 vocational rehabilitation benefits, 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.  Kandik v. Brown, 9 Vet. App. 
434, 438 (1996).  Upon review of the entire evidentiary 
record, the Board finds that the evidence discussed above 
leads to a conclusion that the Veteran has indeed overcome 
the effects of his vocational impairment, and that an 
employment handicap is not shown.  Accordingly, the legal 
criteria for establishing basic entitlement to VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, have not been met.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine, but as there was no approximate balance 
of positive and negative evidence of record, reasonable doubt 
could not be resolved in the Veteran's favor.  Inasmuch as 
the preponderance of the evidence is against the Veteran's 
claim, the claim must be denied.  

In reaching this determination, the Board is cognizant of the 
Veteran's desire to attain a Bachelor's degree.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible Veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100 (West 2002).  In 
this regard, the Veteran has independence in daily living and 
is capable of obtaining and maintaining suitable employment, 
and indeed, is doing so.  

As the record stands, there is an opinion from Dr. CS that 
the Veteran should pursue a different lifestyle and job, that 
is, one that would reduce the amount of day-to-day stress, 
thereby making his performance easier to obtain without 
increasing the effects of his Meniere's disease.  Although at 
first blush these statements may appear compelling, upon 
closer analysis they are in fact speculative at best.  It is 
noted in that regard that in Bloom v. West, 12 Vet. App. 185 
(1999), the Court held that a physician's opinion that the 
Veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative".  The Board believes that the opinion of the VA 
counseling psychologist, indicating that the Veteran does not 
have an employment handicap, is more probative, as it is 
based on an interview with the Veteran, as well as a review 
of his medical records and with consideration of all his 
disabilities.  


ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


